Citation Nr: 0121751	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Todd D. Jacobson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found that new and material evidence 
had not been submitted.

This case was before the Board in November 1998, when it was 
remanded to comply with the veteran's request for a personal 
hearing.  The requested hearing was held in July 1999 and the 
veteran provided testimony before the undersigned Board 
Member.  A transcript of the hearing is in the claims folder.  
Accordingly, the Board finds that the 1998 remand directive 
has been complied with.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In September 1999, the Board reopened the claim but found 
that it was not well grounded.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (herein 
"Court") .  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (herein "VCAA") 
became law while this claim was pending.  This law eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Court vacated the Board's September 1999 decision and 
remanded the matter to ensure that the requirements of VCAA 
had been complied with.  

The Board notes that the appellant's brief, submitted in 
August 2000, raised additional claims relative to a gunshot 
wound, schizoid personality disorder and depression.  The 
Board previously noted that the veteran has submitted several 
statements in which he contended that he made a claim of 
entitlement to service connection for an eye disorder in 
April 1966 that was never adjudicated.  These matters are 
referred to the RO for appropriate action.  Absent a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of these 
undeveloped issues.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for an eye disorder was denied by an August 1991 
rating decision.  The veteran was informed of this decision 
and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an eye disorder bears 
directly and substantially upon the specific matter under 
consideration, it is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying service 
connection for an eye disorder is final.  38 U.S.C. § 4005(c) 
(1988) (38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 38 
C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1103 (2000)).

2.  New and material evidence has been presented to reopen 
the veteran's claim for an eye disorder; the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's original claim of entitlement to service 
connection for an eye disorder was denied by a rating 
decision issued in August 1991.  He was informed of the 
decision, and did not appeal.  Decisions of the RO which are 
not appealed are final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence need not change the final outcome 
of the case.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. 
Cir. 1998).  

Evidence of Record at the Time of the August 1991 Rating 
Decision

Copies of the veteran's service medical records were on file, 
which included his September 1961 enlistment examination, a 
concurrent Report of Medical History, and his March 1966 
separation examination.  The veteran's eyes were clinically 
evaluated as normal on his September 1961 enlistment 
examination.  His uncorrected vision was 20/20 for both eyes.  
Intraocular tension was normal.  On his September 1961 Report 
of Medical History, the veteran asserted that he had 
experienced eye trouble in the past.  The veteran's eyes were 
clinically evaluated as normal on the March 1966 separation 
examination.  His uncorrected vision was 20/20 for both eyes.  
Field of vision and intraocular tension were normal.  It was 
noted that the veteran had had eye operations in 1944, 1945, 
and 1956 to correct muscle contraction, with good results, no 
complications and no sequelae.  Additionally, it was noted 
that he had worn glasses since 1944 for near and distant 
visual acuity.  Vision on examination was noted to be 20/20 
for both eyes without glasses, no complications and no 
sequelae.  

The veteran submitted a VA Form 21-526, Application for 
Compensation or Pension, in May 1991 in which he claimed 
service connection for loss of eyesight.  He stated that he 
was treated for this condition in 1964 and/or 1965, and 
referred the RO to his service medical records.

Two private medical statements were received in 1991 from the 
Colorado Optometric Center.  One of these statements was 
undated, while the other was dated in May 1991.  Both of 
these statements assert that the veteran underwent an eye 
examination at this facility in October 1989.  The undated 
statement reported that the veteran's uncorrected visual 
acuity was 20/80 for the left eye, and 20/200 for the right 
eye.  With the proper lens prescription, the veteran was able 
to see 20/20 in both eyes, together and individually.  
However, due to an eye turn when the veteran was younger, he 
had had to undergo three different muscle surgeries on his 
eyes.  As a result, he was unable to use both eyes together, 
and could not obtain depth perception.  It was also stated 
that the health of both eyes was normal.

The May 1991 statement essentially reiterated the information 
contained in the undated statement.  It also provided a 
little more detail concerning the veteran's current eye 
problems.  Specifically, in the distance, he had an 
alternating exotropia (one eye turns out), while his near 
vision had an alternating esotropia (one eye turns in).  
Also, it was found that the veteran's ocular health was 
unremarkable except for early posterior subcapsular cataracts 
in each eye.

A private medical statement is on also file from the Arizona 
Eye Clinic, dated in June 1991.  The physician stated that 
she first saw the veteran in June 1991, at which time he had 
a complete routine eye examination which revealed a history 
of prior strabismus surgery in childhood.  Additionally, he 
related a history of recent head trauma in April 1991.  The 
veteran's visual acuity, with his present glasses, was 20/25 
and 20/30.  With best correction of a +3.25 in the right and 
a +2.25 +1.00 X 18 in the left, he could see 20/20 in both 
eyes.  Overall, the ocular examination essentially showed 
residual motility disorder most likely secondary to the 
previous strabismus problem.  It was also noted that the 
veteran reported that he did not use his eyes binocularly.  
Rather, he used one eye for distances and one eye for near.  
The physician opined that this was most likely also a result 
of the veteran's previous strabismus.  Moreover, the 
physician stated that the only finding of significance was 
temporal pallor of the optic nerves.  As a result, the 
physician asked the veteran to have blood tests.  Also 
submitted was a copy of the June 1991 lens prescription from 
the Arizona Eye Clinic.

A subsequent statement from the Arizona Eye Clinic, dated in 
July 1991, reveals that the veteran was seen later in June 
1991 for complaints of blurred vision in his right eye.  As a 
result, a new prescription was given for the veteran's right 
eye.

A lay statement from the veteran's father, dated in July 
1991, was also of record at the time of the prior denial.  
His father stated that the veteran had three eye operations 
when he was a child, the last one was when the veteran was 
about thirteen years old.  After the last operation, the 
veteran had no more vision problems until his military 
service, where he was involved with missiles.

In the August 1991 rating decision, the RO denied service 
connection for a bilateral eye disorder.  The RO stated that 
a complete review of the evidence showed that the veteran's 
eye condition (strabismus) existed prior to his entry into 
service.  Moreover, there was no evidence in the available 
records of any aggravation of this condition during service 
with his vision being 20/20, uncorrected at separation.  
There was no evidence that posterior subcapsular cataracts 
were incurred in service.

Evidence of Received After the August 1991 Rating Decision

Thereafter, additional evidence was received in the form of 
private lens prescriptions, dated in March 1987 and July 
1991.  A Confirmed Rating Decision, dated later in August 
1991, upheld the denial of the veteran's claim of service 
connection for a bilateral eye disorder.  The veteran was 
informed of the denial of his claim by correspondence dated 
in August 1991, and again in September 1991.  Additionally, 
the correspondence informed the veteran that he had a right 
to appeal the decision.  The August 1991 correspondence had 
the veteran's procedural and appeal rights printed on the 
back, while the September 1991 correspondence enclosed a VA 
Form 1-4107 which explained both his procedural and appeal 
rights.

Following the September 1991 correspondence, no communication 
is of record from the veteran until January 1995.  Among 
other things, the veteran asserted that his discharge 
examination was totally incorrect.  He contended that he did 
have disability in his eye sight, but that the discharge form 
stated that he had 20/20 vision uncorrected when in fact he 
had to wear glasses of which there was other ample medical 
evidence.

By correspondence dated in March 1995, the RO informed the 
veteran that he needed to present new and material evidence 
in order to reopen his service claim of service connection 
for an eye disorder due to the prior final denial.

The evidence submitted to reopen the veteran's claim includes 
the following:

Additional copies of the veteran's service medical records 
which cover the period from December 1961 through February 
1966.  Among other things, these records contain entries 
concerning the veteran's eyes in September 1962, January 
1963, and February 1966.  The September 1962 records show a 
lens prescription for the veteran.  The entry from January 
1963 notes that the veteran's vision was 20/20 for both eyes, 
unaided and aided.  His vision was again noted to be 20/20 
for both eyes in February 1966.  However, it is unclear 
whether this record was indicating that this vision notation 
was with or without glasses.  Nothing in these records 
indicates treatment for or a diagnosis of an acquired eye 
disorder during the veteran's period of active duty.

A May 1993 Administrative Law Judge Decision from the Social 
Security Administration is on file which shows that the 
veteran was found to be severely disabled due to his 
strabismus, depression, and personality disorders.  The 
veteran was awarded disability insurance benefits commencing 
December 31, 1990.

In an August 1996 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for an eye disorder.  
The RO found that the additional service medical reports 
showed visual acuity of 20/20 bilaterally and that the 
veteran was still somewhat exotropic.  It was determined that 
this evidence was not new because the enlistment and 
discharge reports previously considered showed 20/20 vision.  
Furthermore, the RO found that this evidence was not material 
because it did not establish that eye condition of strabismus 
with esotropia and exotropia which existed prior to 
enlistment was aggravated, or that cataracts were incurred in 
service.

Following the August 1996 rating decision, private medical 
records concerning the veteran's eyes were added to the file 
which cover a period from September 1993 to August 1994.  
Among other things, the records from September 1993 note that 
the history of the present illness included possible visual 
field defect and head trauma in 1990 when the veteran was 
struck by a billy club.  In a statement dated in August 1994, 
it was noted that the veteran sustained significant head 
trauma in 1990, and since that time he had noted loss of 
peripheral vision.  It was also noted that the veteran had a 
history of amblyopia in the left eye, and that he underwent 
eye muscle surgeries in childhood.  On examination, the 
visual acuity with correction was 20/20 for the right eye and 
20/400 for the left eye.  Furthermore, the physician opined 
that while it was possible that head trauma may have resulted 
in severe constriction of the veteran's visual fields, the 
physician suspected functional visual loss and recommended 
that the veteran follow-up with a neurologist for a 
comprehensive examination to include further evaluation of 
possible visual field loss.  

At his July 1999 personal hearing, the veteran acknowledged 
that he had had three eye surgeries prior to his enlistment 
into military service.  However, he asserted that there were 
no problems with his vision at the time of his enlistment.  
The veteran testified that his in-service duties, which 
involved missiles, caused a great deal of strain on his eyes.  
He also testified that he was wearing glasses at the time of 
his discharge from service.  Therefore, he indicated that the 
finding on his separation examination that his vision was 
20/20 uncorrected was inaccurate.

Also at his personal hearing, the veteran submitted copies of 
private 91 point, full field screening tests of his right eye 
and left eye.  These tests were conducted in 1993.  He also 
submitted a document showing a mathematical equation he had 
worked out to demonstrate his vision loss.  The results of 
this equation showed that the angle of vision for his right 
eye was approximately 3 degrees 24 minutes, while the angle 
for his left eye was 5 degrees 39 minutes.  At his hearing, 
the veteran explained that this meant he could see the other 
objects in the periphery, but that he did not have a 20/20 or 
20/400 vision for objects in the periphery.  He stated that 
his vision fell off real fast and that he could only see 
about 3 meters to infinity out of his right eye, and that it 
was about 14 cm to 1 meter for his left eye.

Analysis

As mentioned above, the veteran's claim of entitlement to 
service connection for an eye disorder was previously denied 
because his strabismus was found to pre-exist service and was 
not shown to have been aggravated therein.

The additional evidence submitted to reopen the veteran's 
claims includes service medical records that were not on file 
at the time of the prior denial.  The Board notes that these 
records do tend to show more about the veteran's vision 
during his military service than was previously known at the 
time of the prior denial.  Further, the veteran has also 
submitted private medical records which indicate that his 
current vision problems might be due to post-service head 
trauma.  Thus, these records do contribute "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability ..."  Hodge at 1363.  
Accordingly, the Board concludes that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, it is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Since there is evidence which meets the definition of new and 
material, the claim will be reopened.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye disorder is 
reopened.


REMAND

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Copies of what appear to be a September 1961 entrance 
examination report and history and a March 1966 separation 
examination report were received by the RO prior to the 1991 
decision.  Copies of the service clinical records were 
received more recently, apparently from the veteran.  The RO 
should request the original service medical records from the 
service department and otherwise develop the service medical 
records in accordance with the VCAA.

The veteran also submitted a copy of a May 1993 Social 
Security Administration (SSA) decision.  The only medical 
records attached dealt with psychiatric evaluation.  However, 
the SSA decision referred to impairment due to strabismus, 
which indicates that there may be SSA records relating to the 
veteran's eye disorder.  The Court has emphasized the need to 
obtain SSA records.  See Tetro v. West, 13 Vet. App. 404 
(2000); Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak 
v. Derwinski, 2 Vet. App. 363, 371-2 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The VCAA also provides for examination and medical opinions.  
Here, there were medical findings in the service medical 
records.  Whether these reflect an increase in disability, 
and whether any increase is greater than the natural progress 
of the condition, present medical questions which should be 
answered by a trained medical professional based on 
examination of the veteran and review of the record.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance, discussed 
above, that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The issue of entitlement to service connection for an eye 
disorder is REMANDED to the RO for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should request the veteran's 
service medical records from the official 
repository and associate them with the 
claims folder.

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be scheduled for an 
eye examination.  All indicated tests and 
studies should be accomplished and the 
results discussed in the final report.  
The claims folder should be made available 
to the examiner for review.  The examiner 
should respond to the following questions 
with a complete explanation.  

? Did the veteran have an eye disorder 
which existed prior to his entry to 
active service?  

? Is it as likely as not that any pre-
service eye disability increased in 
severity during service?  

? Is it as likely as not that an eye 
disorder had its onset during service?  

? Are the clinical notations and 
prescriptions during service evidence 
that an eye disability had its onset in 
service or that a pre-existing eye 
disorder increased in severity during 
service?  

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for an eye disorder on a de 
novo basis, considering all the evidence 
both old and new.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

